Citation Nr: 0323170	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to June 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the VA 
Regional Office (RO) in Milwaukee, Wisconsin which 
implemented a proposal to fine the veteran to be incompetent 
for VA purposes. 

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge.  The veteran was informed that a 
hearing had been scheduled to be conducted in October 2002.  
In a statement dated September 25 2002, the veteran indicated 
that he would attend the hearing.  The hearing was not 
conducted, however.  It appears that the veteran and/or his 
representative chose not to proceed with the hearing, but 
instead requested that the veteran and was granted 30 days to 
submit additional evidence.  Since there is no indication in 
the file that the veteran has filed a timely request that his 
hearing before the Board be rescheduled, his request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2002).


REMAND

Notwithstanding the RO's efforts to prepare this case for 
appellate review, the Board believes that it must be remanded 
for further due process and development.

The Veterans Claims Assistance Act of 2000 (the VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), as well as its implementing regulation, 38 C.F.R. 
§ 3.159, indicate that if VA is unable to obtain relevant 
private medical records, VA must inform the claimant of that 
fact, so that he has an opportunity to obtain and submit the 
records himself.  See 38 C.F.R. § 3.159(e).  
In November 2002, the RO requested the veteran's treatment 
records from Mental Health Center of Dane County.  No 
response was received.  It appears these records are 
relevant, in that they concern psychiatric treatment of the 
veteran and therefore may contain information concerning his 
competency for VA purposes.  Therefore, the law requires that 
the veteran be notified that the records were not received 
and the veteran be given the opportunity to furnish such 
records to VA himself.

The most recent VA examination for the purpose of determining 
the veteran's competency was conducted in November 2001.  The 
examiner stated the veteran's competency status should be 
reassessed on a regular basis.  The veteran's representative 
has requested that a more current examination be obtained.  
In light of the law's presumption in favor of competency, see 
38 C.F.R. § 3.353(d), and because the most recent medical 
evidence is almost two years old, the Board will remand the 
case so a new examination can be conducted.

The veteran apparently underwent evaluation in 2000 to 
ascertain his competency to participate in criminal 
proceedings.  Although such determinations are not 
dispositive as to the veteran's competency to handle his 
financial affairs for VA purposes, any records regarding the 
evaluation of his psychiatric disorder are relevant to this 
issue.  Efforts to obtain these records should be made.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

1.  Since the prior authorization form 
has expired, ask the veteran to complete 
the necessary form authorizing VA to 
again request his records from the Mental 
Health Center of Dane County.  Ask the 
veteran to also complete the necessary 
form authorizing VA to request his 
records from the physician or facility 
that conducted the competency evaluation 
in 2000 in connection with the criminal 
proceedings.  If he does so, make 
requests for these records, and, if any 
records are not obtained, follow the 
procedures in 38 C.F.R. § 3.159(e) for 
notifying the veteran of that fact.

2.  Obtain the veteran's records from the 
VA medical facility in Madison, 
Wisconsin, for any psychiatric treatment 
or hospitalization received since January 
2001.  The VA facility must provide a 
negative response if the sought-after 
records are not available.

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he is competent for VA purposes, 
as defined in 38 C.F.R. § 3.353(a).  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner.
The examiner is specifically requested to 
provide an opinion as to whether the 
veteran has the mental capacity to manage 
his own funds, including disbursement of 
funds without limitations.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

4.  The claim should then be 
readjudicated.  If such action does not 
resolve the appeal, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, 
is necessary for a comprehensive and correct adjudication of 
his claims.  The veteran's cooperation in the RO's efforts is 
both critical and appreciated.  The veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




